Citation Nr: 0834045	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-38 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
defective hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from May 1967 to May 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran contends that he is entitled to service 
connection for his tinnitus because he was exposed to combat 
and gun fire several times a week that would last from 10 to 
20 minutes up to 8 to 24 hours.  The veteran noted that at 
the end of the fire fights, he would experience ringing 
sounds in his ears, and noted that he was never provided ear 
protection.  The veteran stated that although his tinnitus 
did not bother him when he was younger, he now experiences 
continuous ringing in his ears.  The veteran's DD form 214 
shows that the veteran's military occupational specialty 
(MOS) was light weapons infantry, and also reveals that he 
served in Vietnam and received the sharpshooter and 
marksmanship badges.

The service medical records contain a May 1968 entry noting 
that the veteran complained of tinnitus, and also contain an 
April 1969 evaluation by G.C., M.D., of Ireland Army 
Hospital, noting that the veteran had ringing in his ears for 
a while, but it had ceased.  The service medical records 
contain numerous neurological evaluations referring to the 
veteran's headaches, but none of these records mentions 
complaints of tinnitus, beyond the two notations just 
described.  The April 1969 separation examination mentioned 
hearing loss, but did not note complaints of tinnitus.

An April 2005 addendum to a February 2005 VA examination, 
noted that the service medical records contained the April 
1969 entry, which shows that for a while the veteran had 
ringing in the left ear, but that it had ceased, and noted 
that all of the other service medical records pertaining to 
neurologic evaluations did not mention tinnitus as a 
significant problem.  The examiner noted that although the 
entry stated that tinnitus was present for a while, G.C., 
M.D., the April 1969 examiner, had specifically stated that 
the veteran's tinnitus had stopped.  Therefore, the 
audiologist opined that it was not as likely as not that the 
tinnitus the veteran had was related to his military duty.  
The examiner explained that his tinnitus ceased prior to his 
exit, and therefore the cause was most likely post military 
in nature.

What the examiner did not address is whether the post-service 
tinnitus is in any way related to the veteran's chronic 
problem with sensorineural hearing loss, which is service 
connected.  Medical treatises seem to indicate that tinnitus 
may have its origin in the nerve damage that also causes 
sensorineural hearing loss.  See, e.g., Harrison's Principles 
of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th 
ed. 2005).  Because the veteran is service connected for 
hearing loss that has a neurosensory cause, the question is 
raised as to whether such nerve damage may have caused or 
made worse the veteran's tinnitus, even if the chronic 
problem with tinnitus did not begin until after military 
service.  A remand to obtain such medical opinion evidence is 
necessary.

The veteran asserts that he is entitled to a higher rating 
for his hearing loss, noting that he has to ask people to 
repeat themselves several times so that he will be able to 
understand what is being said, and he noted that he wears 
hearing aids daily but still experiences difficulty with his 
hearing.

The February 2005 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
65
75
LEFT
35
40
50
70
85

The pure tone threshold average was 49 decibels for the right 
ear and 61 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear.  The examiner 
diagnosed the veteran with bilateral asymmetrical sloping 
sensorineural hearing loss, noting that speech recognition 
was good bilaterally, and stated that the veteran had 
bilateral perforations that had been patched three or four 
times without success.  The examiner noted that the results 
of this examination were consistent or slightly better than 
the test results of August 2004.

Unfortunately, the record does not contain the August 2004 
audiological evaluation mentioned by the February 2005 
examiner.  It is unknown whether the August 2004 examination 
is a private audiological evaluation or a VA examination, or 
whether it in fact contains pure tone thresholds or speech 
recognition scores.  However, because the 2005 examiner 
mentioned that the results of the 2005 examination were 
slightly better than the August 2004 results, and it is now 
clear that relevant evidence exists that is yet to be 
obtained, the Board finds that it is necessary to remand this 
claim in order to obtain a copy of the August 2004 
audiological examination report, which could contain results 
that would be helpful to the veteran's claim.

Additionally, the Board has considered the Court's recent 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements, and finds that further 
notification is necessary in order to comply with the court's 
holding in Vasquez.  With such claims, section 5103(a) 
compliant notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In the present case, the veteran was sent a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter in December 2004, 
which informed him that evidence showing that his service-
connected bilateral hearing loss had increased in severity 
was necessary to substantiate the claim.  However, the 
veteran has not been informed of the types of medical and lay 
evidence he could submit (such as employer statements, 
competent lay statements describing symptoms, etc.); nor has 
he been advised how a disability rating will be determined.  
More specifically, the veteran must be notified that the 
Diagnostic Code under which he is rated requires a specific 
measurement or test result, and therefore contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied simply by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  
Further, the veteran should be notified that a disability 
rating will be determined by applying the rating schedule at 
38 C.F.R., Part 4, and that ratings range from 0 percent to 
as much as 100 percent, based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The Board will therefore remand this case in order to ensure 
that the veteran receives the due process to which he is 
entitled.

Lastly, the most recent medical evidence of record related to 
the veteran's current level of disability is the report of a 
February 2005 VA examination.  As this information is now 
several years old, the Board finds that it would be helpful 
to obtain more recent evidence.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595  (1991) (where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  The Board will therefore 
also remand to seek current relevant treatment records, and 
to afford the veteran a new VA examination in order to 
determine his current degree of disability.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ, pursuant to the recent 
decision of the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), should 
notify the veteran that to substantiate a 
claim for increase, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life.  The letter must also advise 
him of the diagnostic codes and rating 
criteria relevant to hearing acuity.  The 
veteran should also be informed of 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

2.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims, including any 
recently prepared treatment records.  
Specifically, the AOJ should attempt to 
locate the August 2004 audiological 
examination mentioned by the February 
2005 examiner.  With any necessary 
authorization from the veteran, obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the AOJ is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records.

3.  The veteran should be afforded a VA 
audiological examination.  The examiner 
is requested to identify auditory 
thresholds, in decibels, at frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz.  
A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  Following review of the 
file, the audiologist should be asked to 
state the medical probabilities that 
tinnitus is caused or made worse by 
service-connected disability, including 
the nerve damage that has caused the 
veteran's hearing loss.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




